Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I. Claims 1 -19, drawn to memory associated with a first host node, terminating a guest in response to generating and saving a first configuration file in the third memory and launching a guest in the second memory, classified in G06F12/00.
II. Claim 20, drawn to determining if a node lacks capacity and if so further determine if a configuration store associated with a second host lacks a configuration file associated with a service, classified in G06F9/5083.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as determining a host lacks capacity. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-Separate classification and different field of search.

A telephone call was made to Nolan Hubbard (Reg. No. 62,327) on 12/3/2021 discussing the restriction requirement. Nolan Hubbard elected Group I (Claims 1 – 19) without traverse. Accordingly, claim 20 have been withdrawn from consideration. Claim 21 has been added and is in line with Group I independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nolan Hubbard (Reg. No. 62,327) on 12/3/2021.
The application has been amended as follows: 



Claim 21 (new): A non-transitory computer readable medium storing instructions which, when executed, cause a processor to:
receive a request to generate a first configuration file, wherein the first configuration file is associated with a plurality of isolated guests, wherein each of the plurality of isolated guests is one of a short-lived guest and a service guest, wherein each short-lived guest includes a first executable code which is disabled;
launch a first short-lived guest of the plurality of isolated guests with a first image file on a first memory on a host node;
execute a configuration management application on the first short-lived guest, wherein the configuration management application generates and saves the first configuration file to a second memory;
responsive to saving the first configuration file to the second memory, repurpose the first short-lived guest by enabling and executing the first executable code, wherein repurposing the first short-lived guest includes disabling the configuration management application;
launch a first service guest of the plurality of isolated guests with a second image file on the first memory on the host node; and
execute a first service configured with the first configuration file on the first service guest.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-19, 21 are allowable over the prior art of record: the closest prior art of record (Patel et al. U.S. patent application publication 20160205518, Barbee et al. U.S. patent application publication 20140007092) does not teach or suggest in detail "receive a request to generate a first configuration file, wherein the first configuration file is associated with a plurality of isolated guests, wherein each of the plurality of isolated guests is one of a short-lived guest and a service guest, wherein each short-lived guest includes a first executable code which is disabled; launch a first short-lived guest of the plurality of isolated guests with a first image file on a first memory on a host node; execute a configuration management application on the first short-lived guest, wherein the configuration management application generates and saves the first configuration file to a second memory; responsive to saving the first configuration file to the second memory, repurpose the first short-lived guest by enabling and executing the first executable code, wherein repurposing the first short-lived guest includes disabling the configuration management application; launch a first service guest of the plurality of isolated guests with a second image file on the first memory on the host node; and execute a first service configured with the first configuration file on the first service guest" in combination with all the elements of the independent claim.
Patel teaches the method involves triggering creation of container instances  for a first service cluster by a service orchestrator hosted on a processor. The container instances of the first service cluster are mapped to first virtual machines belonging to a first virtual machine server group, by a container manager. The first virtual machines are 
Barbee further teaches the method involves automatically determining configuration settings of the workload including mappings between the workload and a cluster file system on the old cluster. A staged workload is created on new cluster. The staged workload is adapted which includes adapting configuration settings to create new mappings between staged workload and a cluster file system on the new cluster while the workload continues to run on the old cluster. The workload on old cluster is stopped and the staged workload is started to replace the workload on old cluster.. Whereas, stated above, Applicant's claimed invention states "receive a request to generate a first configuration file, wherein the first configuration file is associated with a plurality of isolated guests, wherein each of the plurality of isolated guests is one of a short-lived guest and a service guest, wherein each short-lived guest includes a first executable code which is disabled; launch a first short-lived guest of the plurality of isolated guests with a first image file on a first memory on a host node; execute a configuration management application on the first short-lived guest, wherein the configuration management application generates and saves the first configuration file to a second memory; responsive to saving the first configuration file to the second memory, repurpose the first short-lived guest by enabling and executing the first executable code, wherein repurposing the first short-lived guest includes disabling the configuration management application; launch a first service guest of the plurality of isolated guests with a second image file on the first memory on the host node; and 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent cases 1066432. Examiner has reviewed the search strategies and results of parent cases. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444